Case 6:19-cv-01028-PGB-LRH Document 55 Filed 08/16/19 Page 1 of 3 PageID 1221




                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION



    FEDERAL TRADE COMMISSION,
                                                              Case No. 6:19-cv-01028-PGB-LRH
                     Plaintiff,
         v.

    FIRST CHOICE HORIZON LLC, et al.,

                     Defendants.



       MOTION TO WITHDRAW AS ATTORNEY OF RECORD FOR PLAINTIFF

    TO THE HONORABLE COURT:

              COMES NOW, the Plaintiff, Federal Trade Commission, through its

    undersigned attorney and respectfully moves this Court to allow Barbara E. Bolton

    to withdraw as an attorney of record from this case. In support of this Motion to

    Withdraw, Plaintiff states:

              1. On August 5, 2019, pursuant to Local Rule 2.03(b), Plaintiff provided

                 notice to all parties of record and counsel concerning Ms. Bolton’s

                 upcoming Motion to Withdraw from this case.

              2. Ms. Bolton is no longer assigned to the above-referenced case. Further, she

                 will no longer be an attorney employed by the Federal Trade Commission after

                 August 31, 2019.

              3. Michael A. Boutros will now be the lead attorney on this case and has



                                                  1
Case 6:19-cv-01028-PGB-LRH Document 55 Filed 08/16/19 Page 2 of 3 PageID 1222




                already appeared on behalf of the Plaintiff.

            WHEREFORE, the Plaintiff respectfully requests that this Honorable Court take

    notice of the foregoing and GRANT this motion requesting the withdrawal of Barbara E.

    Bolton as an attorney for the Plaintiff in this instant case.

                                  Respectfully submitted,

   Dated: August 16, 2019.                         /s/ Barbara E. Bolton
                                                  BARBARA E. BOLTON, Trial Counsel
                                                  MICHAEL A. BOUTROS
                                                  225 Peachtree Street, N.E., Suite 1500
                                                  Atlanta, Georgia 30303
                                                  (404) 656-1362 (Bolton office)
                                                  (202) 650-9806 (Bolton cell)
                                                  E-mail: bbolton@ftc.gov
                                                  (404) 656-1351 (Boutros office)
                                                  (202) 642-7249 (Boutros cell)
                                                  Email: mboutros@ftc.gov
                                                  (404) 656-1379 (FTC Fax)

                                                  ATTORNEYS FOR PLAINTIFF
                                                  FEDERAL TRADE COMMISSION

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)
   Pursuant to Local Rule 3.01(g), I hereby certify that counsel for the movant, Plaintiff FTC,
   has conferred with counsel for Defendants concerning the relief requested, and Defendants
   do not oppose this motion.

                                   CERTIFICATE OF SERVICE

   I hereby certify that, on this date, I electronically filed the foregoing with the Clerk of the
   Middle District of Florida, Orlando Division, using the CM/ECF system, which will send
   notice of electronic filing to the service list below.

                                          Service List

   Attorney for Defendants                                Receiver
   Robert D. Eckard, Esq.                                 Mark J. Bernet, Esq.
   Robert Eckard & Associates, P.A.                       Akerman LLP
   3110 U.S. 19 Alternate                                 401 E. Jackson St #1700


                                                    2
Case 6:19-cv-01028-PGB-LRH Document 55 Filed 08/16/19 Page 3 of 3 PageID 1223




   Palm Harbor, FL 34683                    Tampa, FL 33602
   Tel: (727) 772-1941                      Tel: (813) 223-7333
   Fax: (727) 771-7940                      Cell: (813) 690-2652
   Email: robert@roberteckardlaw.com        Email: mark.bernet@akerman.com


   Dated: August 16, 2019              /s/ Barbara E. Bolton
                                       BARBARA E. BOLTON




                                       3
